Exhibit 10.01
 
AMENDMENT TO FUTURESACCESSSM ADVISORY AGREEMENT


This amendment is made as of April 30, 2015 (the "Amendment") among ML WINTON
FUTURESACCESSSM LLC, a Delaware limited liability company (the "Onshore Fund"),
ML WINTON FUTURESACCESSSM LTD., a Cayman Islands exempted company (the "Offshore
Fund"), MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC, a Delaware limited liability
company (the "Manager") and WINTON CAPITAL MANAGEMENT LIMITED (the "Trading
Advisor") (the Onshore Fund, the Offshore Fund, the Manager and the Trading
Advisor are jointly referred to as the "Parties").  Capitalized terms not
otherwise defined herein have those meanings set forth in the Agreement (as
defined below).


WHEREAS, the Parties entered into an Amended and Restated Advisory Agreement
dated as of February 27, 2015 and with effect from January 31, 2015 (the
"Agreement");


WHEREAS, the Manager and Man Principal Strategies Corp. ("Man") entered into an
Asset Purchase Agreement dated as of December 8, 2014 whereby Man agreed to
purchase, among other assets, the rights of the Manager and its affiliates under
certain agreements relating to the management of Systematic Momentum
FuturesAccess LLC ("Systematic Momentum");
WHEREAS, the purchase of the Manager's rights in respect of Systematic Momentum
is scheduled to become effective as of May 1, 2015 (such date, as it may be
extended, the "Effective Date"); and
WHEREAS, Class DS Interests are the Class of Interests in the Onshore Fund
issued to Systematic Momentum and, as of the Effective Date, Systematic Momentum
will no longer invest in the Onshore Fund nor the Offshore Fund.
NOW THEREFORE, the Parties agree to amend the Agreement as follows, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:



1. Effective on the Effective Date, Section 5(d) of the Agreement shall be
amended to remove the reference to Class DS Interests.





[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned on the day and year first written above.

 

  ML WINTON FUTURESACCESSSM LLC             By:
Merrill Lynch Alternative Investments LLC,
Manager
 
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title: VP          

 

  ML WINTON FUTURESACCESSSM LTD.          
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title: Director          

 

  MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC          
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title: VP          

 

  WINTON CAPITAL MANAGEMENT LIMITED          
 
By:
/s/ Rajeev Patel       Name: Rajeev Patel       Title: Director          




--------------------------------------------------------------------------------
